Citation Nr: 0620264	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-42 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1956 to April 1959.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal of a December 2003 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2005 the RO received (via the veteran's 
representative) a packet of documents submitted in support of 
the veteran's claim.  The RO did not review these documents, 
and the veteran did not waive RO review.  However, as none of 
the documents contains any information pertaining to the 
disability at issue, it is not necessary to remand this case 
to the RO for initial consideration of the additional 
evidence received.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003).


FINDING OF FACT

Pes planus was not manifested in service, and the 
preponderance of the evidence is against a finding that 
current pes planus is related to the veteran's active 
service.


CONCLUSION OF LAW

Service connection for bilateral pes planus is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in May 2003 (prior to the RO's initial adjudication 
of the instant claim) explained what the evidence must show 
to substantiate the claim, and informed the veteran of his 
and VA's responsibilities in claims development.  The 
December 2003 rating decision and a November 2004 statement 
of the case (SOC) explained what the evidence showed and why 
the claim was denied, and provided the text of applicable 
regulations, including those pertaining to the VCAA (and 
specifically that the veteran should be advised to submit any 
evidence in his possession pertaining to the claim).  
Although complete notice was not provided prior to the 
initial adjudication of the claim, the veteran has had ample 
opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given, and is not prejudiced by any notice timing defect.  
Significantly, the claim was readjudicated following notice.  
See March 2005 supplemental SOC.  As the decision below 
denies service connection for pes planus, whether or not the 
veteran received notice regarding the evaluation of such 
disability or the effective date of an award is a moot point.  
He is not prejudiced by lack of such notice.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Finally, neither the veteran nor his representative alleges 
that notice in this case was less than adequate or that the 
veteran is prejudiced by virtue of a notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, VA treatment records, and to the 
extent possible, records of private pertinent treatment.  He 
has not identified any pertinent records that remain 
outstanding (specifically indicating in his March 2004 
statement that he had no new medical information to add).  
The RO arranged for an examination.  VA's duty to assist is 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.	 Factual Background

The veteran's service medical contain no mention of 
complaints, findings, treatment, or diagnosis of pes planus.  
On service separation examination, his feet were normal on 
clinical evaluation.

Postservice medical reports from various providers dated 
prior to 1998 do not mention any complaints, findings, 
treatment, or diagnosis of pes planus.  February 1998 and 
October 1998 reports note degenerative joint disease in the 
feet.  

On October 2003 VA examination, the veteran gave a history of 
foot pain starting in 1960.  The examiner noted that the 
veteran has been suffering from pes cavus (high arch) for 40 
years.  Bilateral pes planus was diagnosed.  (There were 
additional diagnoses of bilateral hammertoes, claw feet, 
hallux valgus, plantar spurs, Achilles tendon spurs and 
osteoarthritis.)

VA treatment reports from June 2001 to November 2004 note two 
occasions when the veteran complained of foot problems.  

Statements from the veteran's wife and daughter dated in 
January and April 2004 are to the effect that the veteran has 
a long-standing problem with his feet.  His wife recalled 
that he had foot complaints in service; that his duties in 
service required prolonged standing; and that when they 
finally obtained adequate health insurance, he saw a 
podiatrist who prescribed foot inserts that provided relief 
until the problem returned.  
A private medical report dated in December 2004, notes that 
the veteran stated he had bilateral foot pain "since January 
15, 1962".  He also reported that he saw multiple health 
providers over the years, notably in the 1960s and 1980s.  
However, records of such treatment were not available.  

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

It is not in dispute that the veteran has bilateral pes 
planus.  Such disability has been diagnosed by both private 
and VA examiners.  What he must still show to establish 
service connection for the pes planus is that there was some 
injury, disease, or event in service, and that the  current 
pes planus is related to such injury, disease, or event.

As the veteran's service medical records show no complaints, 
findings, diagnosis or treatment for pes planus, and as his 
feet were normal on clinical evaluation on separation 
examination, service connection for pes planus on the basis 
that such disability became manifest in service and persisted 
is not warranted.

The veteran may still establish service connection for his 
pes planus by affirmatively showing with competent (medical) 
evidence that the disability is otherwise related to (was 
incurred or aggravated in) service.  The record does not 
include any such evidence.  There is no competent (medical) 
evidence in the record that relates the veteran's pes planus 
to his active service or to injury, disease, or event 
therein.  

There is no competent evidence that pes planus was diagnosed 
prior to October 2003.  Such a lengthy period of time between 
service and the earliest postservice clinical documentation 
of the disability for which service connection is sought 
(here some 44 years) is, of itself, a factor for 
consideration against a finding that any current pes planus 
was incurred or aggravated in service.  See Maxson v. Gober, 
230 F.3d. 1330, 1333 (Fed. Cir. 2000).  Notably, the veteran 
himself has told examiners that his foot pain began in 1960 
(on October 2003 VA examination) or has been present since 
"January 15, 1962 (December 2004 private report).  Both 
accounts place the initial manifestation of the disability 
after the veteran's separation from service, and do not 
support the allegation of service incurrence.

Because the veteran, his wife and daughter are laypersons, 
their own statements that his flat feet with fallen arches 
may be related to service is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the absence of evidence of a related injury, disease or 
event in service, and with no competent evidence of a nexus 
between current pes planus and the veteran's service, the 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.  


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


